                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG


ORLANDO MALPICA-GARCIA,

              Petitioner,

v.                                                    CIVIL ACTION NO.: 3:18-CV-204
                                                      (GROH)

FREDERICK ENTZEL, Warden,

              Respondent.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Now before the Court is the Report and Recommendation (AR&R@) of United States

Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this action

was referred to Magistrate Judge Trumble for submission of a proposed R&R.

Magistrate Judge Trumble issued his R&R [ECF No. 11] on February 6, 2020. Therein,

Magistrate Judge Trumble recommends that the Petitioner=s § 2241 petition [ECF No. 1]

be denied and dismissed without prejudice.

                                 I. Standard of Review

       Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court must conduct a de novo review of

the magistrate judge=s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal conclusions

of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140,

150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

of a petitioner’s right to appeal this Court’s Order. 28.U.S.C..' 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,
94 (4th Cir. 1984).

        Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

days of service. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). The Petitioner accepted

service of Magistrate Judge Trumble’s R&R on February 10, 2020. ECF No. 12. The

Petitioner filed his objections on February 27, 2020. ECF No. 13. Accordingly, this

Court will review the portions of the R&R to which the Petitioner objects de novo.

                                             II. Discussion

        In this matter, the Petitioner seeks to challenge the validity of his conviction and

sentence imposed in the United States District Court for the District of Puerto Rico. In

support, the Petitioner asserts the following claims: (1) that his sentence is defective

under United States v. Wheeler, 866 F.3d 415 (4th Cir. 2018) because the definition of

“felony drug offense”1 used to enhance his statutory minimum sentence is constitutionally

vague; (2) the district failed to conduct an adequate inquiry into his motion to withdraw

counsel; and (3) he received ineffective assistance of counsel during his plea

proceedings. ECF No. 1 at 5–6.

        Upon review, Judge Trumble first finds that the Petitioner is unable to challenge

the legality of his sentence because his claim does not satisfy the § 2255(e) savings

clause.     Specifically, Judge Trumble concludes that the Petitioner cannot meet the

second condition under In re Jones, 226 F.3d 328, 333–34 (4th Cir. 2000), which requires



1
  See 21 U.S.C. § 802(44) (“The term ‘felony drug offense’ means an offense that is punishable by
imprisonment for more than one year under any law of the United States or of a State or foreign country
that prohibits or restricts conduct relating to narcotic drugs, marihuana, anabolic steroids, or depressant or
stimulant substances.”)

                                                      2
that “subsequent to the prisoner’s direct appeal and first section 2255 motion, the

substantive law changed such that the conduct of which the prisoner was convicted is

deemed not to be criminal.” Because “the crimes which Petitioner was convicted of

committing remain criminal offenses,” the Petitioner is unable to satisfy this condition.

ECF No. 11 at 9. Similarly, Judge Trumble finds that the Petitioner cannot challenge the

legality of his sentence because he cannot satisfy the four-part test established in

Wheeler. In particular, the Petitioner fails to cite a substantive change in settled law that

occurred after his direct appeal and first § 2255 motion, which was deemed to apply

retroactively on collateral review and would render his sentence fundamentally defective.

       In his objections, the Petitioner does not contest Judge Trumble’s findings with

respect to his ineffective assistance of counsel claim and his claim that the district court

failed to adequate inquire into his motion to withdraw counsel.              The Petitioner

acknowledges that both claims, which challenge the validity of his conviction, are “too

opaque for [him] to reasonably make further argument.” ECF No. 13 at 3. Therefore,

the Court will adopt Magistrate Judge Trumble’s findings on the Petitioner’s challenge to

his conviction. On the other hand, the Petitioner does object to Judge Trumble’s findings

regarding his challenge to his sentence.         In support, the Petitioner argues that the

holding in United States v. Davis, 139 S.Ct. 2319 (2019) demonstrates that the definition

of “felony drug offense” under § 802(44) is unconstitutionally vague.

       Here, the Petitioner mistakenly attempts to extend and apply the holding in United

States v. Davis to his case.      In Davis, the Supreme Court held that 18 U.S.C. §

924(c)(3)(B)’s residual clause was unconstitutional vague because it requires judges to


                                             3
take a categorical approach when determining whether an offense qualifies as a “crime

of violence.” 139 S.Ct. at 2325–27. However, the ruling in Davis cannot be extended

to this matter because numerous courts have rejected a vagueness challenge to the

definition of “felony drug offense” in § 802(44). See United States v. Mapuatuli, 762 F.

App'x 419, 424 (9th Cir. 2019); see also United States v. Duncan, No. CR 15-87, 2019

WL 366667, at *4 (W.D. Pa. Jan. 30, 2019) (citing to cases where the Second and Ninth

Circuits rejected a vagueness challenge to § 802(44)).       Therefore, the Petitioner’s

objection is overruled. Accordingly, the Petitioner is still unable to satisfy the second

prong of Wheeler.

                                    III. Conclusion

      For the aforementioned reasons, it is the opinion of this Court that Magistrate

Judge Trumble=s Report and Recommendation [ECF No. 11] should be, and is hereby,

ORDERED ADOPTED for the reasons more fully stated therein.              Accordingly, the

Petitioner’s § 2241 Petition [ECF No. 1] is hereby DENIED and DISMISSED WITHOUT

PREJUDICE.

      This matter is ORDERED STRICKEN from the Court’s active docket.

      The Clerk of Court is DIRECTED to mail a copy of this Order to the Petitioner by

certified mail, return receipt requested, at his last known address as reflected on the

docket sheet.

      DATED: March 19, 2020




                                           4
